DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 02/25/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Arianpour et al “Wearable telescopic contact lens”; Applied Optics, Vol. 54, No. 24; August 20 2015; p 7195 – p 7204.

Regarding Claim 1, Arianpour teaches a scleral contact lens that mounts to a sclera of an eye (abstract; fig. 3(a)-(b)), comprising: 

a core having an outer surface that faces outwards away from the eye, an inner surface that faces inwards towards a cornea of the eye, and a base surface that mounts on the sclera (fig. 3(a)-(b), lower shell, upper shell, cornea, scleral skirt, edge of lower shell on the scleral skirt -- base surface); the core carrying a payload (fig. 3(a), optic payload); 

a gas-permeable outer covering over the core's outer surface, the outer covering and the core's outer surface forming an outer air gap therebetween that receives oxygen from the external environment through the gas-permeable outer covering (fig. 3(a), upper shell, air gaps (--3 air gaps), oxygen flow); 

a gas-permeable inner covering under the core's inner surface and disposed over the cornea of the eye, the inner covering and the core's inner surface forming an inner 

wherein the core contains an air path traversing the core from the outer air gap to the inner air gap (fig. 3(a), oxygen flow arrows).

Regarding Claim 2, Arianpour teaches the scleral contact lens of claim 1 wherein the outer covering is located entirely outside an 8 mm diameter central zone of the contact lens (fig. 3(a)-(b), upper shell, cornea, and diameter of 18.2 mm; page 7196, right col., line 20-27, Scleral lenses are larger, typically from 12.9 to 24 mm in diameter, mounting on the white scleral region of the eye).

Regarding Claim 3, Arianpour teaches that the scleral contact lens of claim 2, wherein the outer covering has an annular shape with a center hole of at least 8 mm diameter (fig. 3(a)-(b), upper shell, cornea, and diameter of 18.2 mm, --cornea portion diameter is about 9 mm).

Claims 1-2, 4-5, 8-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoff et al (US 20180224671) in the view of Creighton (US 20160349535).



a core having an outer surface that faces outwards away from the eye, an inner surface that faces inwards towards a cornea of the eye, and a base surface that mounts to the sclera (fig. 2a, 204-core, 102-eye, 106-sclera); the core carrying a payload (fig. 1, 114); 

a gas-permeable outer covering over the core's outer surface, the outer covering and the core's outer surface forming an outer air gap therebetween that receives oxygen from the external environment through the gas-permeable outer covering (fig. 2A, 202- outer covering, 212- outer air gap; abstract, line 1-8, a gas-permeable outer layer coupled with an underlying air gap, collects oxygen from the ambient air. On the cornea-side, an oxygen distribution stratum, such as a gas-permeable inner layer coupled with an overlying air gap, provides distribution of oxygen to the cornea); 

a gas-permeable inner covering under the core's inner surface and disposed over the cornea of the eye, the inner covering and the core's inner surface forming an inner air gap therebetween that passes oxygen to the cornea of the eye through the gas- permeable inner covering (fig. 2A, 206- inner covering, 216- inner air gap); and 

wherein the core contains an air path traversing the core from the outer air gap to the inner air gap (fig. 2A, 214).

But Lemoff does not specifically disclose that wherein a base surface that directly mounts on the sclera.

However, Creighton teaches a scleral contact lenses (abstract; fig. 1A, a scleral gas permeable (GP) lens; ¶[0007], line 1-5, scleral contact lenses are configured to engage the scleral (white) portion of the eye without resting on the cornea or pupil), wherein a base surface that directly mounts to the sclera (fig. 1A, scleral lens, scleral, -- the edges of scleral contact lenses are engaged the scleral (white) portion of the eye).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact lens of Lemoff by the scleral contact lenses of Creighton for the purpose for improving ocular function relating to a diseased or disordered state and/or for simply improving the sight of an individual in need thereof (¶[0008], line 1 -5).

Regarding Claim 2, Lemoff - Creighton combination teaches the scleral contact lens of claim 1 wherein the outer covering is located entirely outside a 8 mm diameter central zone of the contact lens (covering (fig. 2A, 202- outer covering, 212- outer air gap, 106-sclera; --sclera typically has a diameter 13.0 mm to 15.5 mm for adults, as disclosed by Lemoff).



Regarding Claim 5, Lemoff - Creighton combination teaches the scleral contact lens of claim 1 wherein the core includes a recess for the outer covering, so that the outer covering and the core's adjoining outer surface form a smooth surface for the contact lens (fig. 8, 802, 804, as disclosed by Lemoff).

Regarding Claim 8, Lemoff - Creighton combination teaches the scleral contact lens of claim 1 wherein the inner covering and inner air gap each has a diameter of at least 10 mm (fig. 2A, 206, 216, 106-sclera; --sclera typically has a diameter 13.0 mm to 15.5 mm for adults, as disclosed by Lemoff).

Regarding Claim 9, Lemoff - Creighton combination teaches the scleral contact lens of claim 1 wherein the outer covering is glued to the core, and the inner covering is also glued to the core (fig. 2A, 208-glue layer, as disclosed by Lemoff).

Regarding Claim 10, Lemoff - Creighton combination teaches the scleral contact lens of claim 1 wherein the air path consists of one or two air shafts (fig. 2A, two 214, as disclosed by Lemoff).



Regarding Claim 12, Lemoff - Creighton combination teaches the scleral contact lens of claim 1 wherein the core comprises a gas-impermeable shell that contains a payload of one or more electrical components (fig. 6, 604, 605, 625, as disclosed by Lemoff).

Regarding Claim 13, Lemoff - Creighton combination teaches the scleral contact lens of claim 12 wherein the air path comprises one or more air shafts through a solid section of the gas-impermeable shell (fig. 2A, 214, as disclosed by Lemoff).

Regarding Claim 14, Lemoff - Creighton combination teaches the scleral contact lens of claim 12 wherein the gas-impermeable shell comprises PMMA (¶[0031], line 1-24, The core 204 is sufficiently thick to accommodate the payloads. It may also be made from an oxygen permeable material such as RGP or from an oxygen impermeable material such as poly(methyl methacrylate) ("PMMA"), as disclosed by Lemoff).



Regarding Claim 16, Lemoff - Creighton combination teaches the scleral contact lens of claim 15 wherein the payload further comprises an antenna for data communication to outside the contact lens, driver circuitry for the femtoprojector, a power source, and electrical interconnects that connect the electrical components (fig. 1, 112, 114; fig. 6, 604, 605, 625; ¶[0026], line 1-11, a femtoprojector 114, active electronics 112; Other payloads may include passive devices, such as a coil-antenna for wireless power or data transmission, as disclosed by Lemoff).

Regarding Claim 18, Lemoff - Creighton combination teaches the scleral contact lens of claim 1 wherein the payload comprises a power coil that does not laterally overlap with the outer covering (fig. 3, 305B; ¶[0043], line 1-7, the contact lens structure 300 may carry a second payload 305B such as a controller chip and/or a power coil in an area of the contact lens structure outside the optical zone 320. The peripheral payload 305B is connected to the central payload 305A within the optical zone 32.0 via an electrical connection 325, as disclosed by Lemoff).

Regarding Claim 19, Lemoff - Creighton combination teaches the scleral contact lens of claim 1 wherein the contact lens has a non-circular perimeter (---it is well known in the art that contact lenses may have different shape other than circular. Further, it 

Regarding Claim 21, Lemoff - Creighton combination teaches that the scleral contact lens of claim 1, wherein the payload comprises one or more electrical components (¶[0020], line 1-18, as active payloads. For example, an active contact lens structure may contain a sensor device for monitoring glucose concentration; Other active payloads may include other electronic, optical or micro-electromechanical devices, as disclosed by Lemoff).  

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoff et al (US 20180224671) in the view of Creighton (US 20160349535), further in the view of Otts et al (US 20180088350).

Regarding Claim 6, Lemoff - Creighton combination teaches discloses as set forth above but does not specifically disclose that the scleral contact lens of claim 1, wherein the inner covering does not contact the sclera.

However, Otts teaches ophthalmic device (abstract; fig. 3), wherein the inner covering does not contact the sclera (fig. 3, 326; -- the inner covering extends between cornea contacts 310 and does not contact the sclera).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact lens of Lemoff - Creighton combination teaches by the ophthalmic device of Otts for the purpose of providing of a tear fluid chamber which may provide a volume for tear fluid to accumulate, which may provide for ocular health (¶[0043], line 1-10).

Regarding Claim 7, Lemoff – Creighton - Otts combination teaches the scleral contact lens of claim 6 wherein the core includes a recess for the inner covering (fig. 8, 804, 806; --edges the core 804 recessed, as disclosed by Lemoff).

Regarding Claim 17, Lemoff - Creighton combination discloses as set forth above but does not specifically disclose that the scleral contact lens of claim 15, wherein the payload further comprises an accelerometer, gyroscope or magnetometer.

However, Otts teaches ophthalmic device (abstract; fig. 3), wherein the payload further comprises an accelerometer, gyroscope or magnetometer (¶[0059], line 1-6, Ophthalmic device 500 may include various other embedded electronics and logic modules. For example, An accelerometer or gyroscope).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact lens of Lemoff - Creighton combination by the ophthalmic device of Otts for the purpose to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lemoff et al (US 20180224671) in the view of Creighton (US 20160349535) and Cuevas (US 20120232649), further in the view of Otts et al (US 20180088350).

Regarding Claim 20, Lemoff - Creighton combination discloses as set forth above, and further teaches the scleral contact lens of claim 1 wherein: 

the core includes a recess for the outer covering so that the outer covering and the core's adjoining outer surface form a smooth surface for the contact lens (fig. 8, 802, 804, as disclosed by Lemoff); 
the core includes a recess for the inner covering (fig. 8, 804, 806; --edges the core 804 recessed, as disclosed by Lemoff), 

the air path comprises one or more air shafts that are all outside a 8 mm diameter central zone of the contact lens (fig. 2A, two 214; --214 are outside optical zone 220, which diameter is typically 2-8 mm, see ¶[0027], line 10-11, as disclosed by Lemoff); and 

the payload comprises a femtoprojector that projects images onto a retina of the eye (fig. 1, 114- femtoprojector, as disclosed by Lemoff). 

But Lemoff - Creighton combination does not specifically disclose that wherein the outer covering has an annular shape with a center hole of at least 8 mm diameter.

However, Cuevas in the same field of endeavor teaches a lens (abstract; figs. 3-7); wherein the outer covering has an annular shape with a center hole of at least 8 mm diameter (figs. 5-7, 32, 33; ¶[0112], line 1-10, a substantially circular passage opening having a diameter in the range of about 1.5 mm and about 9 mm depending upon the application and the recipient).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact lens of Lemoff - Creighton combination by the lens of Cuevas for the purpose to provide an optical element of sufficient clarity so as not to substantially effect vision within the visual field afforded by the lens  (¶[0112], line 19 -23).

But Lemoff - Creighton – Cuevas combination does not specifically disclose that wherein the inner covering does not contact the sclera.

However, Otts teaches ophthalmic device (abstract; fig. 3), wherein the inner covering does not contact the sclera (fig. 3, 326; -- the inner covering extends between cornea contacts 310 and does not contact the sclera).

.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872